ORDER
This is an action brought under 42 U.S.C. § 1983 challenging the constitutionality of a Wisconsin statute, § 245.10 (1973), which requires certain Wisconsin residents to obtain court permission before they can marry. In a companion case decided this day, Redhail v. Zablocki, 418 F.Supp. 1061 (E.D. Wis.), we held § 245.10(1), (4), and (5) unconstitutional under the equal protection clause of the Fourteenth Amendment. There we defined the plaintiff class as follows:
“All Wisconsin residents who have minor issue not in their custody and who are under an obligation to support such minor *1074issue by any court order or judgment and to whom the county clerk has refused to issue a marriage license without a court order, pursuant to § 245.10(1), Wis.Stats. (1971).”
Because plaintiffs in this action fit the above description and are entitled to relief as members of the plaintiff’s class in Red-hail, this individual action is hereby dismissed as moot.